                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ROBERT A. LEE, JR. and LEE PLAZA
LLC, individually

              Plaintiffs,

v.                                                 Case No: 2:18-cv-648-FtM-99MRM

AMERICAN EQUITY INVESTMENT
LIFE INSURANCE COMPANY,
MOORING FINANCIAL
CORPORATION and MOORING
CAPITAL FUND, LLC,

              Defendants.
                                          /

                                        ORDER1

       This matter comes before the Court on sua sponte review of Plaintiffs Robert A.

Lee, Jr. and Lee Plaza, LLC’s Amended Complaint. (Doc. 19). On July 25, 2018,

Plaintiffs filed suit against Defendants American Equity Investment Life Insurance

Company (“American Equity”), Mooring Financial Corporation (“Mooring Financial”), and

Mooring Capital Fund, LLC (“Mooring Capital”), in the Southern District of New York for

unjust enrichment, breach of contract, fraud, misrepresentation, and noncompliance with

secured transaction laws under New York common law, citing diversity jurisdiction. (Doc.



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
3). Two months later, the Southern District of New York transferred the case to this

District due to improper venue. (Doc. 21). Now, upon review, the Court is unable to

determine whether it has diversity jurisdiction over this action because Plaintiffs

inadequately pled Defendants’ citizenship.

       Because federal courts are courts of limited jurisdiction, they are “obligated to

inquire into subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of

S. Ala. V. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). In an action filed directly

in federal court, the plaintiff must plead and prove jurisdiction. See King v. Cessna Aircraft

Co., 505 F.3d 1160, 1170 (11th Cir. 2007). Federal courts have diversity jurisdiction over

a matter if the amount in controversy exceeds $75,000, exclusive of interests and costs,

and there is complete diversity of citizenship among the parties. See 28 U.S.C. § 1332(a);

Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000). The diversity of

citizenship prong is problematic here.

A. Citizenship of Defendants American Equity and Mooring Financial

       The Court first takes issue as to the citizenship of Defendant corporations,

American Equity and Mooring Financial. A corporation is a citizen of both the state of its

incorporation and the state where it has its principal place of business. See Hertz Corp.

v. Friend, 559 U.S. 77, 130 (2010); see also 28 U.S.C. § 1332(c)(1). “Thus, to sufficiently

allege the citizenship of a corporation, a party must identify its states of incorporation and

principal place of business.” Asphalt Paving Sys., Inc. v. S. States Pavement Markings,

Inc., No. 3:18-CV-255-J-34JBT, 2018 WL 3067906, at *1 (M.D. Fla. Feb. 20, 2018) (citing

Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1021-22

(11th Cir. 2004); 28 U.S.C. § 1332(c)(1)).




                                              2
       In the Amended Complaint, Plaintiffs allege:

           •   Upon information and belief, Defendant American Equity Investment
               Insurance Company is an Iowa corporation with a mailing address of P.O.
               Box 71216, Des Moines, Iowa 50325, and with a registered agent located
               at 6000 Westown Parkway, Des Moines, Iowa, 50266.

           •   Upon information and belief, Defendant Mooring Financial Corporation is a
               Delaware Corporation with its principal office located at 8609 Westwood
               Center Drive, Suite 450, Vienna, Virginia 22182, and with a registered agent
               located at 251 Little Falls Drive, Wilmington, Delaware 19808.

(Doc. 19 at ¶¶ 6-7). Here, Plaintiffs identify American Equity and Mooring Financial’s

states of incorporation but fail to identify their principal places of business.

       “Principal place of business is a term of art with a defined legal meaning for

jurisdictional purposes.” Wylie v. Red Bull North America, Inc., 627 F. App’x 755, 757

(11th Cir. 2015) (internal quotations omitted).        The principal place of business is

determined by the “nerve center” test. Hertz Corp., 559 U.S. at 93. The “nerve center”

is “the place where a corporation’s officers direct, control, and coordinate the

corporation’s activities.” Id. Generally, this means it is “the place where the corporation

maintains its headquarters—provided that the headquarters is the actual center of

direction, control, and coordinate, i.e., the nerve center, and not simply where the

corporation holds its board meetings[.]” Id. (internal quotations omitted). Turning to this

action, the Amended Complaint does not, on its face, allege the principal place of

business of either American Equity or Mooring Financial. At best, Plaintiffs allege Mooring

Financial’s “principal office” is located in Virginia. But “[t]hat alone is insufficient under

Hertz.” Wylie, 627 F. App’x 755 (finding evidence showing defendant had its “Principal

Office Address” in California insufficient to establish defendant’s principal place of

business under the Hertz “nerve center” test). Lacking proper allegations of citizenship




                                               3
as to American Equity and Mooring Financial, the Court turns to the sufficiency of

Plaintiffs’ allegations as to Mooring Capital.

B. Citizenship of Defendant Mooring Capital

       The Court next must determine whether Plaintiffs have properly alleged the

citizenship of Mooring Capital, a limited liability company (“LLC”). An LLC is a citizen of

every state in which one of its members is domiciled. See Rolling Greens MHP, L.P., 374

F.3d at 1022. Each member of the LLC must be diverse from the opposing party. See

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005).

       Plaintiffs allege Mooring Capital’s sole member is Mooring Fund Manager, LLC.

(Doc. 19 at ¶ 8). The Court takes issue with the pleading of Mooring Fund Manager, LLC.

The issue is that Plaintiffs do not plead the members of that LLC, but rather, state Mooring

Fund Manager, LLC is “a Delaware Limited Liability Company with its principal office

located at 8609 Westwood Center Drive, Vienna, Virginia 22182.” (Id.). This allegation

falls short of telling the Court the domicile of Mooring Fund Manager, LLC’s individual

member(s). Based on all the above, the Court will afford Plaintiffs an opportunity to

establish this Court’s diversity jurisdiction over the instant action.

       Accordingly, it is now

       ORDERED:

           1. Plaintiffs Robert A. Lee and Lee Plaza, LLC’s Amended Complaint (Doc.

              19) is DISMISSED without prejudice for lack of subject matter jurisdiction.

              Plaintiffs may file a second amended complaint on or before February 12,

              2019. Failure to do so will result in the Court dismissing this case without

              further notice.




                                                 4
         2. Defendant American Equity Investment Life Insurance Company’s Motion

             to Dismiss Counts Three, Five, Six, and Seven of the Amended Complaint

             (Doc. 61) and Defendants Mooring Financial Corporation and Mooring

             Capital Fund, LLC’s Motion to Dismiss Amended Complaint (Doc. 62) are

             DENIED, without prejudice, as moot.

      DONE and ORDERED in Fort Myers, Florida this 5th day of February, 2019.




Copies: All Parties of Record




                                         5
